UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	October 31, 2016 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 10/31/16 (Unaudited) COMMON STOCKS (96.4%) (a) Shares Value Aerospace and defense (2.7%) Airbus Group SE (France) 6,662 $396,010 Arconic, Inc. 3,885 111,577 General Dynamics Corp. 9,357 1,410,474 Northrop Grumman Corp. 12,414 2,842,806 TransDigm Group, Inc. (NON) 5,218 1,421,696 United Technologies Corp. 9,280 948,416 Air freight and logistics (0.8%) United Parcel Service, Inc. Class B 18,348 1,977,180 Airlines (0.3%) Southwest Airlines Co. 20,587 824,509 Auto components (0.1%) Adient PLC (Ireland) (NON) 8,487 386,243 Banks (5.4%) Bank of America Corp. 222,154 3,665,541 JPMorgan Chase & Co. 66,390 4,598,171 KeyCorp 109,987 1,553,016 Wells Fargo & Co. 94,880 4,365,429 Beverages (3.9%) Coca-Cola Co. (The) 27,608 1,170,579 Dr. Pepper Snapple Group, Inc. 22,054 1,936,121 Molson Coors Brewing Co. Class B 10,712 1,112,013 Monster Beverage Corp. (NON) 3,810 549,935 PepsiCo, Inc. 50,742 5,439,542 Biotechnology (3.5%) Amgen, Inc. 14,249 2,011,389 Biogen, Inc. (NON) 6,637 1,859,555 Celgene Corp. (NON) 26,396 2,697,143 Gilead Sciences, Inc. 36,105 2,658,411 Building products (1.2%) CaesarStone Sdot-Yam, Ltd. (Israel) (NON) 5,009 177,068 Johnson Controls International PLC 72,882 2,938,602 Capital markets (2.9%) AllianceBernstein Holding LP 36,349 792,408 Ameriprise Financial, Inc. 7,906 698,811 Charles Schwab Corp. (The) 61,724 1,956,651 Goldman Sachs Group, Inc. (The) 12,613 2,248,141 Invesco, Ltd. 19,817 556,660 KKR & Co. LP 97,150 1,378,559 Chemicals (2.7%) Air Products & Chemicals, Inc. 3,445 459,632 Albemarle Corp. 5,321 444,570 Axalta Coating Systems, Ltd. (NON) 10,463 262,831 CF Industries Holdings, Inc. 16,491 395,949 Dow Chemical Co. (The) (S) 9,072 488,164 E.I. du Pont de Nemours & Co. 3,668 252,322 Ingevity Corp. (NON) 1,368 56,635 LANXESS AG (Germany) 5,479 350,830 Monsanto Co. 9,971 1,004,778 PPG Industries, Inc. 6,526 607,766 Praxair, Inc. 2,856 334,323 Sherwin-Williams Co. (The) 7,298 1,786,988 Sociedad Quimica y Minera de Chile SA ADR (Chile) 4,526 132,431 W.R. Grace & Co. 4,248 284,446 Yara International ASA (Norway) 3,510 124,047 Commercial services and supplies (0.8%) Rollins, Inc. 33,215 1,023,686 Stericycle, Inc. (NON) 4,590 367,613 Waste Connections, Inc. (Canada) 10,054 756,161 Communications equipment (0.4%) Cisco Systems, Inc. 35,076 1,076,132 Construction materials (0.2%) Martin Marietta Materials, Inc. 1,248 231,354 Vulcan Materials Co. 1,517 171,724 Consumer finance (0.9%) Oportun Financial Corp. (acquired 6/23/15, cost $133,158) (Private) (F) (RES) (NON) 46,722 119,842 Synchrony Financial 77,770 2,223,444 Containers and packaging (0.5%) Ball Corp. 6,982 538,103 RPC Group PLC (United Kingdom) 19,744 229,100 Sealed Air Corp. 11,007 502,249 Distributors (0.5%) LKQ Corp. (NON) 38,141 1,231,191 Diversified consumer services (0.6%) Bright Horizons Family Solutions, Inc. (NON) 11,239 752,001 Service Corp. International/US 28,267 723,635 Diversified financial services (0.2%) Berkshire Hathaway, Inc. Class B (NON) 918 132,467 Conyers Park Acquisition Corp. (Units) (NON) 22,161 236,679 Gores Holdings, Inc. Class A (NON) 20,348 231,764 Diversified telecommunication services (2.1%) AT&T, Inc. 103,085 3,792,497 Verizon Communications, Inc. 10,560 507,936 Zayo Group Holdings, Inc. (NON) 38,391 1,235,422 Electric utilities (2.1%) American Electric Power Co., Inc. 8,740 566,702 Edison International 11,441 840,685 Exelon Corp. 42,439 1,445,897 NextEra Energy, Inc. 11,180 1,431,040 PG&E Corp. 20,516 1,274,454 Energy equipment and services (0.6%) Baker Hughes, Inc. 5,957 330,018 FMC Technologies, Inc. (NON) 6,668 215,176 Halliburton Co. 580 26,680 Schlumberger, Ltd. 13,331 1,042,884 Equity real estate investment trusts (REITs) (3.2%) American Tower Corp. (R) 16,441 1,926,721 AvalonBay Communities, Inc. (R) 4,044 692,252 Boston Properties, Inc. (R) 5,415 652,399 Douglas Emmett, Inc. R 6,291 229,622 Equinix, Inc. (R) 2,032 725,993 Equity Lifestyle Properties, Inc. (R) 5,110 387,542 Essex Property Trust, Inc. (R) 1,241 265,686 Federal Realty Investment Trust (R) 2,369 344,050 Gaming and Leisure Properties, Inc. (R) 16,388 538,018 General Growth Properties (R) 17,729 442,339 Kimco Realty Corp. (R) 5,571 148,244 Pebblebrook Hotel Trust (R) (S) 5,852 142,087 Public Storage (R) 2,946 629,619 Simon Property Group, Inc. (R) 4,052 753,510 Ventas, Inc. (R) 9,356 633,869 Food and staples retail (2.6%) Costco Wholesale Corp. 11,146 1,648,159 CVS Health Corp. 15,645 1,315,745 Kroger Co. (The) 30,689 950,745 Wal-Mart Stores, Inc. 8,803 616,386 Walgreens Boots Alliance, Inc. 29,070 2,404,961 Food products (1.6%) JM Smucker Co. (The) 12,927 1,697,444 Kraft Heinz Co. (The) 16,208 1,441,702 Mead Johnson Nutrition Co. 6,470 483,762 Nomad Foods, Ltd. (United Kingdom) (NON) 21,494 264,161 Pinnacle Foods, Inc. 4,012 206,297 Health-care equipment and supplies (2.5%) Abbott Laboratories 18,441 723,625 Becton Dickinson and Co. 6,988 1,173,355 Boston Scientific Corp. (NON) 4,378 96,316 C.R. Bard, Inc. 4,150 899,222 Cooper Cos., Inc. (The) 2,466 434,115 Danaher Corp. 18,919 1,486,087 Edwards Lifesciences Corp. (NON) 2,230 212,341 Intuitive Surgical, Inc. (NON) 1,362 915,373 Medtronic PLC 8,865 727,107 Health-care providers and services (0.7%) Aetna, Inc. 1,990 213,627 Cardinal Health, Inc. 1,383 94,998 Cigna Corp. 1,550 184,187 Express Scripts Holding Co. (NON) 6,733 453,804 Henry Schein, Inc. (NON) 2,237 333,760 Humana, Inc. 1,781 305,495 UnitedHealth Group, Inc. 1,917 270,930 Health-care technology (0.1%) Castlight Health, Inc. Class B (NON) (S) 29,929 130,191 HTG Molecular Diagnostics, Inc. (NON) 2,329 5,031 Hotels, restaurants, and leisure (1.5%) Chipotle Mexican Grill, Inc. (NON) (S) 1,268 457,444 Hilton Worldwide Holdings, Inc. 39,685 896,881 Penn National Gaming, Inc. (NON) 48,087 621,765 Restaurant Brands International, Inc. (Canada) 7,905 351,535 Wynn Resorts, Ltd. 7,152 676,222 Yum! Brands, Inc. 11,832 1,020,865 Household products (1.0%) Colgate-Palmolive Co. 35,423 2,527,785 Independent power and renewable electricity producers (0.6%) Calpine Corp. (NON) 61,429 731,005 NRG Energy, Inc. 73,887 785,419 Industrial conglomerates (0.4%) Honeywell International, Inc. 5,163 566,278 Siemens AG (Germany) 5,171 587,230 Insurance (3.0%) American International Group, Inc. 39,574 2,441,716 Assured Guaranty, Ltd. 36,916 1,103,419 Chubb, Ltd. 12,819 1,628,013 Hartford Financial Services Group, Inc. (The) 34,257 1,511,076 Prudential PLC (United Kingdom) 66,791 1,090,984 Internet and direct marketing retail (3.2%) Amazon.com, Inc. (NON) 7,225 5,706,450 Ctrip.com International, Ltd. ADR (China) (NON) (S) 19,705 869,976 Delivery Hero Holding GmbH (acquired 6/12/15, cost $154,040) (Private) (Germany) (F) (RES) (NON) 20 135,230 Priceline Group, Inc. (The) (NON) 1,106 1,630,498 Internet software and services (5.7%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 10,078 1,024,832 Alphabet, Inc. Class A (NON) 9,306 7,536,929 Criteo SA ADR (France) (NON) (S) 6,849 247,591 Facebook, Inc. Class A (NON) 37,731 4,942,384 GoDaddy, Inc. Class A (NON) (S) 10,089 361,085 Tencent Holdings, Ltd. (China) 23,500 622,274 Wix.com, Ltd. (Israel) (NON) 7,373 294,920 IT Services (2.5%) Computer Sciences Corp. 16,440 895,158 Fidelity National Information Services, Inc. 15,345 1,134,302 MasterCard, Inc. Class A 14,221 1,521,931 Visa, Inc. Class A 35,795 2,953,445 Leisure products (0.1%) Brunswick Corp. 6,999 304,457 Life sciences tools and services (0.5%) Agilent Technologies, Inc. 19,483 848,874 Illumina, Inc. (NON) 2,649 360,635 Machinery (0.4%) Fortive Corp. 15,057 768,660 KION Group AG (Germany) 5,701 344,330 Media (2.9%) CBS Corp. Class B (non-voting shares) 5,251 297,312 Charter Communications, Inc. Class A (NON) 7,424 1,855,183 Comcast Corp. Class A 36,680 2,267,558 DISH Network Corp. Class A (NON) 5,702 333,909 Live Nation Entertainment, Inc. (NON) 33,850 936,630 Time Warner, Inc. 13,463 1,198,072 Walt Disney Co. (The) 7,110 659,026 Metals and mining (0.3%) ArcelorMittal SA (France) (NON) 18,516 124,761 Barrick Gold Corp. (Canada) 4,435 78,012 Newmont Mining Corp. 8,020 297,061 Nucor Corp. 3,958 193,348 Steel Dynamics, Inc. 1,793 49,236 Multi-utilities (0.3%) Sempra Energy 6,835 732,029 Multiline retail (0.3%) Dollar General Corp. 11,961 826,385 Oil, gas, and consumable fuels (7.1%) Anadarko Petroleum Corp. 35,925 2,135,382 Apache Corp. 4,574 272,062 Cenovus Energy, Inc. (Canada) 112,181 1,618,357 Cheniere Energy, Inc. (NON) 14,865 560,411 Chevron Corp. 19,594 2,052,472 Cimarex Energy Co. 1,632 210,740 Concho Resources, Inc. (NON) 2,196 278,760 ConocoPhillips 47,189 2,050,362 Devon Energy Corp. 7,242 274,399 ENI SpA (Italy) 65,893 955,533 Enterprise Products Partners LP 6,862 173,197 EOG Resources, Inc. 17,384 1,571,861 Exxon Mobil Corp. 361 30,079 Hess Corp. 3,299 158,253 Kinder Morgan, Inc. 26,317 537,656 Marathon Oil Corp. 42,986 566,555 Occidental Petroleum Corp. 7,869 573,729 Pioneer Natural Resources Co. 5,847 1,046,730 Plains All American Pipeline LP 12,139 368,540 Range Resources Corp. 5,673 191,691 Royal Dutch Shell PLC Class A (United Kingdom) 37,452 934,474 Southwestern Energy Co. (NON) 5,291 54,973 Spectra Energy Corp. 6,220 260,058 Suncor Energy, Inc. (Canada) 27,087 813,152 Suncor Energy, Inc. (Canada) 20,185 605,716 Targa Resources Corp. 1,501 65,894 Williams Cos., Inc. (The) 6,997 204,312 Paper and forest products (—%) KapStone Paper and Packaging Corp. 6,490 117,729 Personal products (0.7%) Coty, Inc. Class A (NON) 49,605 1,140,419 Edgewell Personal Care Co. (NON) 9,993 753,472 Pharmaceuticals (4.5%) Allergan PLC (NON) 13,600 2,841,584 Bristol-Myers Squibb Co. 23,404 1,191,498 Eli Lilly & Co. 20,291 1,498,287 Jazz Pharmaceuticals PLC (NON) 2,244 245,651 Johnson & Johnson 10,335 1,198,757 Merck & Co., Inc. 34,496 2,025,605 Mylan NV (NON) 20,538 749,637 Pfizer, Inc. 66,808 2,118,482 Real estate management and development (0.4%) CBRE Group, Inc. Class A (NON) 7,314 188,409 RE/MAX Holdings, Inc. Class A 22,084 959,550 Road and rail (1.3%) Norfolk Southern Corp. 8,193 761,949 Union Pacific Corp. 29,255 2,579,706 Semiconductors and semiconductor equipment (3.8%) Analog Devices, Inc. 4,402 282,168 Applied Materials, Inc. 48,795 1,418,959 Broadcom, Ltd. 7,952 1,354,067 Micron Technology, Inc. (NON) 35,904 616,113 NVIDIA Corp. (S) 4,171 296,808 NXP Semiconductor NV (NON) 7,091 709,100 Qorvo, Inc. (NON) 22,025 1,225,691 QUALCOMM, Inc. 11,854 814,607 Skyworks Solutions, Inc. (S) 8,942 687,997 Sumco Corp. (Japan) 19,900 209,114 Texas Instruments, Inc. 27,755 1,966,442 Versum Materials, Inc. (NON) 1,722 39,089 Xilinx, Inc. 8,435 429,088 Software (4.6%) Activision Blizzard, Inc. 2,501 107,968 Adobe Systems, Inc. (NON) 13,858 1,489,874 Electronic Arts, Inc. (NON) 15,794 1,240,145 Ellie Mae, Inc. (NON) 2,500 264,725 Everbridge, Inc. (NON) 8,849 130,257 Microsoft Corp. 123,237 7,384,361 salesforce.com, Inc. (NON) 16,127 1,212,105 ServiceNow, Inc. (NON) 4,157 365,442 Specialty retail (1.9%) Five Below, Inc. (NON) 9,317 350,133 Home Depot, Inc. (The) 18,824 2,296,716 O'Reilly Automotive, Inc. (NON) 3,832 1,013,334 TJX Cos., Inc. (The) 18,672 1,377,060 Technology hardware, storage, and peripherals (3.8%) Apple, Inc. 80,692 9,161,774 HP, Inc. 47,807 692,723 Western Digital Corp. 4,235 247,493 Textiles, apparel, and luxury goods (0.8%) Hanesbrands, Inc. 41,206 1,058,994 NIKE, Inc. Class B 23,281 1,168,241 Tobacco (0.6%) Philip Morris International, Inc. 16,077 1,550,466 Water utilities (0.3%) American Water Works Co., Inc. 12,256 907,434 Wireless telecommunication services (0.8%) T-Mobile US, Inc. (NON) 41,118 2,044,798 Total common stocks (cost $234,473,168) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $365) (Private) (F) (RES) (NON) 128 $328 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $6,955) (Private) (F) (RES) (NON) 2,208 6,260 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $16,334) (Private) (F) (RES) (NON) 3,209 14,700 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $23,689) (Private) (F) (RES) (NON) 4,654 21,320 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $13,286) (Private) (F) (RES) (NON) 2,420 11,957 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $40,105) (Private) (F) (RES) (NON) 5,222 36,094 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $112,481) (Private) (F) (RES) (NON) 39,467 101,233 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $142,232) (Private) (F) (RES) (NON) 49,906 128,009 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $206,805) (Private) (F) (RES) (NON) 72,632 186,125 Total convertible preferred stocks (cost $562,252) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (0.0%) (a) Principal amount Value U.S. Government Agency Mortgage Obligations (—%) Federal National Mortgage Association Pass-Through Certificates 2.980%, 10/01/24 (i) $43,407 $47,574 Total U.S. government and agency mortgage obligations (cost $47,574) SHORT-TERM INVESTMENTS (4.3%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.74% (d) (AFF) Shares 4,272,175 $4,272,175 Putnam Short Term Investment Fund 0.50% (AFF) Shares 6,676,330 6,676,330 U.S. Treasury Bills 0.294%, 11/25/16 (SEGSF) $151,000 150,983 U.S. Treasury Bills 0.106%, 11/3/16 11,000 11,000 State Street Institutional Liquid Reserves Fund Trust Class 0.38% (P) 240,000 240,000 Total short-term investments (cost $11,350,476) TOTAL INVESTMENTS Total investments (cost $246,433,470) (b) FORWARD CURRENCY CONTRACTS at 10/31/16 (aggregate face value $19,114,641) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 12/21/16 $2,455,170 $2,662,772 $207,602 Canadian Dollar Sell 1/18/17 216,796 221,465 4,669 Barclays Bank PLC Canadian Dollar Sell 1/18/17 642,180 656,000 13,820 Swiss Franc Buy 12/21/16 1,069,072 1,072,377 (3,305) Swiss Franc Sell 12/21/16 1,069,072 1,062,567 (6,505) Citibank, N.A. Euro Sell 12/21/16 2,846,336 2,948,823 102,487 Credit Suisse International Canadian Dollar Sell 1/18/17 468,804 478,806 10,002 Swiss Franc Buy 12/21/16 1,069,072 1,062,513 6,559 Swiss Franc Sell 12/21/16 1,069,072 1,071,098 2,026 Goldman Sachs International Euro Buy 12/21/16 734,606 747,120 (12,514) Euro Sell 12/21/16 734,606 731,165 (3,441) HSBC Bank USA, National Association British Pound Sell 12/21/16 42,033 45,526 3,493 JPMorgan Chase Bank N.A. Canadian Dollar Sell 1/18/17 1,876,184 1,917,137 40,953 Swiss Franc Buy 12/21/16 138,131 137,827 304 State Street Bank and Trust Co. Euro Buy 12/21/16 1,771,768 1,801,899 (30,131) Euro Sell 12/21/16 1,771,768 1,763,506 (8,262) Israeli Shekel Sell 1/18/17 719,810 734,040 14,230 Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 10/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 797 $— 12/15/20 1 month USD-LIBOR-BBA minus 0.58% Russell 2000 Total Return Index $71,028 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2016 through October 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $263,019,826. (b) The aggregate identified cost on a tax basis is $246,705,990, resulting in gross unrealized appreciation and depreciation of $31,086,818 and $12,363,450, respectively, or net unrealized appreciation of $18,723,368. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $761,098, or 0.3% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC * $3,482,925 $13,834,875 $13,045,625 $6,798 $4,272,175 Putnam Short Term Investment Fund ** 8,035,293 10,880,663 12,239,626 9,558 6,676,330 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $4,272,175, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $4,157,863. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (P) This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $231,249 to cover certain derivative contracts and the settlement of certain securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $24,163 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $20,998 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $31,267,716 $— $135,230 Consumer staples 27,209,694 — — Energy 20,180,106 — — Financials 32,412,949 — 119,842 Health care 30,965,072 — — Industrials 20,803,951 — — Information technology 54,125,705 831,388 — Materials 9,518,389 — — Real estate 9,659,910 — — Telecommunication services 7,580,653 — — Utilities 8,714,665 — — Total common stocks Convertible preferred stocks — — 506,026 U.S. government and agency mortgage obligations — 47,574 — Short-term investments 6,916,330 4,434,158 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $341,987 $— Total return swap contracts — 71,028 — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $406,145 $64,158 Equity contracts 71,028 — Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Forward currency contracts (contract amount) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. State Street Bank and Trust Co. Total Assets: OTC Total return swap contracts*# $— $— $— $— $71,028 $— $— $— $71,028 Forward currency contracts# 212,271 13,820 102,487 18,587 — 3,493 41,257 14,230 406,145 Total Assets $212,271 $13,820 $102,487 $18,587 $71,028 $3,493 $41,257 $14,230 $477,173 Liabilities: OTC Total return swap contracts*# — Forward currency contracts# — 9,810 — — 15,955 — — 38,393 64,158 Total Liabilities $— $9,810 $— $— $15,955 $— $— $38,393 $64,158 Total Financial and Derivative Net Assets $212,271 $4,010 $102,487 $18,587 $55,073 $3,493 $41,257 $(24,163) $413,015 Total collateral received (pledged)##† $167,574 $— $102,487 $— $— $— $— $(20,998) Net amount $44,697 $4,010 $— $18,587 $55,073 $3,493 $41,257 $(3,165) * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 27, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 27, 2016 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: December 27, 2016
